Title: November 5. Tuesday.
From: Adams, John
To: 


       Mr. Jay likes Frenchmen as little as Mr. Lee and Mr. Izard did. He says they are not a Moral People. They know not what it is. He dont like any Frenchman. —The Marquis de la Fayette is clever, but he is a Frenchman.—Our Allies dont play fair, he told me. They were endeavouring to deprive Us of the Fishery, the Western Lands, and the Navigation of the Missisippi. They would even bargain with the English to deprive us of them. They want to play the Western Lands, Missisippi and whole Gulph of Mexico into the Hands of Spain.
       Oswald talks of Pultney, and a Plott to divide America between France and England. France to have N. England. They tell a Story about Vergennes and his agreeing that the English might propose such a division, but reserving a Right to deny it all. These Whispers ought not to be credited by Us.
      